            Case 1:20-cv-03522 Document 1 Filed 05/06/20 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


   SIMO DUVNJAK,
                                                      Civil Action No.
                      Plaintiff,
                                                      COMPLAINT FOR VIOLATIONS
       v.                                             OF THE FEDERAL SECURITIES
                                                      LAWS


                                                      JURY TRIAL DEMANDED

    MYLAN N.V., HEATHER BRESCH,
    ROBERT J. CINDRICH, ROBERT J.
    COURY, JOELLEN LYONS DILLON,
    NEIL DIMICK, MELINA HIGGINS,
    HARRY A. KORMAN, RAJIV
    MALIK, RICHARD MARK, MARK
    W. PARRISH, RANDALL L.
    VANDERVEEN, PAULINE VAN
    DER MEER MOHR, SJOERD S.
    VOLLEBREGT,

                      Defendants.



       Plaintiff Simo Duvnjak (“Plaintiff”) by and through his undersigned attorneys, brings this

action on behalf of himself, and alleges the following based upon personal knowledge as to those

allegations concerning Plaintiff and, as to all other matters, upon the investigation of counsel,

which includes, without limitation: (a) review and analysis of public filings made by Mylan N.V.

(“Mylan” or the “Company”) and other related parties and non-parties with the United States

Securities and Exchange Commission (“SEC”); (b) review and analysis of press releases and

other publications disseminated by certain of the Defendants (defined below) and other related

non-parties; (c) review of news articles, shareholder communications, and postings on the
            Case 1:20-cv-03522 Document 1 Filed 05/06/20 Page 2 of 14



Company’s website concerning the Company’s public statements; and (d) review of other

publicly available information concerning Mylan and the Defendants.

                               SUMMARY OF THE ACTION

       1.     This is an action brought by Plaintiff against Mylan and the Company’s Board of

Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a) and

20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15.U.S.C. §§ 78n(a), 78t(a),

and SEC Rule 14a-9, 17 C.F.R. 240.14a-9, in connection with the business combination of the

Company with Pfizer Inc. (“Pfizer”), Upjohn Inc. (“Newco”), Utah Acquisition Sub Inc.

(“Newco Sub”), Mylan I B.V. (“Mylan Newco”), and Mylan II B.V. (“Myland Newco Sub”) (the

“Proposed Transaction”).

       2.     On July 29, 2019, the Company entered into a Business Comination Agreement

(the “Agreement”), pursuant to which Newco and Mylan will combine their businesses and the

Company’s shareholders will receive one share of Newco common stock for each ordinary share

of Mylan owned. Following the consummation of the Proposed Transaction, Mylan stockhodlers

will hold 43% of Newco common stock.

       3.     On February 13, 2020, in order to convince the Company’s shareholders to vote

in favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete

and misleading proxy statement with the SEC (the “Proxy Statement”), in violation of Sections

14(a) and 20(a) of the Exchange Act.

       4.     For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Mylan and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule

14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to Mylan




                                                2
              Case 1:20-cv-03522 Document 1 Filed 05/06/20 Page 3 of 14



shareholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.

                                  JURISDICTION AND VENUE

         5.     This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

         6.     This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

         7.     Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.           In addition, the

Company’s stock trades on the NASDAQ Global Select Market (“NASDAQ”), which is

headquartered in this District.

                                         THE PARTIES

         8.     Plaintiff is, and has been at all times relevant hereto, an ordinary shareholder of

Mylan.

         9.     Defendant Mylan is incorporated under the laws of the Netherlands.             The

Company’s ordinary shares trade on the NASDAQ under the symbol “MYL.”




                                                 3
             Case 1:20-cv-03522 Document 1 Filed 05/06/20 Page 4 of 14



       10.     Defendant Heather Bresch (“Bresch”) is and has been Mylan’s Chief Executive

Officver and a member of the Company’s Board at all times during the relevant time period.

       11.     Defendant Robert J. Cindrich (“Cindrich”) is and has been a director of Mylan at

all times during the relevant time period.

       12.     Defendant Robert J. Coury (“Coury”) is and has been the Chairman of the

Company’s Board at all times during the relevant time period.

       13.     Defendant JoEllen Lyons Dillion (“Dillion”) is and has been a director of Mylan

at all times during the relevant time period.

       14.     Defendant Neil Dimick (“Dimick”) is and has been a director of Mylan at all

times during the relevant time period.

       15.     Defendant Melina Higgins (“Higgins”) is and has been a director of Mylan at all

times during the relevant time period.

       16.     Defendant Harry A. Korman (“Korman”) is and has been a director of Mylan at

all times during the relevant time period.

       17.     Defendant Rajiv Malik (“Malik”) is and has been a director of Mylan at all times

during the relevant time period.

       18.     Defendant Richard Mark (“Mark”) is and has been a director of Mylan at all times

during the relevant time period.

       19.     Defendant Mark W. Parrish (“Parrish”) is and has been a director of Mylan at all

times during the relevant time period.

       20.     Defendant Randall L. Vanderveen (“Vanderveen”) is and has been a director of

Mylan at all times during the relevant time period.




                                                4
             Case 1:20-cv-03522 Document 1 Filed 05/06/20 Page 5 of 14



       21.     Defendant Pauline van der Meer Mohr (“Mohr”) is and has been a director of

Mylan at all times during the relevant time period.

       22.     Defendant Sjoerd S. Vollebregt (“Vollebregt”) is and has been a director of

Mylan at all times during the relevant time period.

       23.     Defendants Bresch, Cindrich, Coury, Dillion, Dimick, Higgins, Korman, Malik,

Mark, Parrish, Vanderveen, Mohr, and Vollebregt are collectively referred to herein as the

“Individual Defendants.”

       24.     The Individual Defendants, along with Defendant Mylan, are collectively referred

to herein as “Defendants.”

                              SUBSTANTIVE ALLEGATIONS

                                 Background of the Company

       25.     Mylan, along with its subsidiaries, is a global pharmaceutical company that

purports to provide 7 billion people access to high quality medicine. The Company offers a

portfolio of more than 7,500 marketed products around the world, including prescription generic,

branded generic, brand-name and biosimilar drugs and over-the-counter remedies.

       26.     Mylan offers a wide range of antiretroviral therapies, upon which approximately

40% of HIV/AIDS patients depend globally. Mylan markets its products in more than 165

countries and territories.

                      The Company Announces the Proposed Transaction

       27.     On July 29, 2019, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:

       HERTFORDSHIRE, England and PITTSBURGH and NEW YORK, July 29,
       2019 /PRNewswire/ -- Mylan N.V. (Nasdaq: MYL) and Pfizer Inc. (NYSE: PFE)
       today announced a definitive agreement to combine Mylan with Upjohn, Pfizer's
       off-patent branded and generic established medicines business, creating a new



                                                5
     Case 1:20-cv-03522 Document 1 Filed 05/06/20 Page 6 of 14



global pharmaceutical company. Under the terms of the agreement, which is
structured as an all-stock, Reverse Morris Trust transaction, each Mylan share
would be converted into one share of the new company. Pfizer shareholders
would own 57% of the combined new company, and Mylan shareholders would
own 43%. The Boards of Directors of both Mylan and Pfizer have unanimously
approved the transaction.

The new company will transform and accelerate each businesses' ability to serve
patients' needs and expand their capabilities across more than 165 markets by
bringing together two highly complementary businesses. Mylan brings a diverse
portfolio across many geographies and key therapeutic areas, such as central
nervous system and anesthesia, infectious disease and cardiovascular, as well as a
robust pipeline, high-quality manufacturing and supply chain excellence. Upjohn
brings trusted, iconic brands, such as Lipitor (atorvastatin calcium), Celebrex
(celecoxib) and Viagra (sildenafil), and proven commercialization capabilities,
including leadership positions in China and other emerging markets.

The transaction will allow the new company to meaningfully expand the
geographic reach of Mylan's existing broad product portfolio and future pipeline –
including significant investments that have been made across complex generics
and biosimilars – into new growth markets where Upjohn has existing sales
infrastructure and local market expertise.

The combination will drive a sustainable, diverse and differentiated portfolio of
prescription medicines, complex generics, over-the-counter products and
biosimilars supported by commercial and regulatory expertise, established
infrastructure, best-in-class R&D capabilities and high-quality manufacturing and
supply chain excellence.

                                *       *      *

Transaction Highlights
The combination will be effected through a Reverse Morris Trust, under which
Upjohn is expected to be spun off or split off to Pfizer's shareholders and
simultaneously combined with Mylan. The transaction is expected to be tax free
to Pfizer and Pfizer shareholders and taxable to Mylan shareholders. The
transaction is anticipated to close in mid-2020, subject to approval by Mylan
shareholders and customary closing conditions, including receipt of regulatory
approvals. No vote is required by Pfizer shareholders. Upjohn will issue $12
billion of debt at or prior to separation, with gross debt proceeds retained by
Pfizer. Upon closing, the new company is expected to have a solid investment
grade credit rating. The new company will have approximately $24.5 billion of
total debt outstanding at closing.

Centerview Partners LLC and PJT Partners LP are serving as Mylan's financial
advisors, and Cravath, Swaine & Moore LLP and NautaDutilh are serving as legal



                                        6
             Case 1:20-cv-03522 Document 1 Filed 05/06/20 Page 7 of 14



       counsel to Mylan. Goldman, Sachs & Co. LLC and Guggenheim Securities, LLC
       are serving as Pfizer's financial advisors for the transaction. Wachtell, Lipton,
       Rosen & Katz, and De Brauw Blackstone Westbroek are acting as Pfizer's legal
       counsel and Davis Polk and Wardwell LLP is serving as its special tax counsel.

                     FALSE AND MISLEADING STATEMENTS
             AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       28.     On February 13, 2020, the Company authorized the filing of the Proxy Statement

with the SEC. The Proxy Statement recommends that the Company’s shareholders vote in favor

of the Proposed Transaction.

       29.     Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions.           However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding Management’s Financial Projections

       30.     The Proxy Statement contains projections prepared by the Company’s

management concerning the Proposed Transaction, but fails to provide material information

concerning such.

       31.     The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such projections.

Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new and updated

Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP financial

measures that demonstrate the SEC’s tightening policy. One of the new C&DIs regarding




                                                7
               Case 1:20-cv-03522 Document 1 Filed 05/06/20 Page 8 of 14



forward-looking information, such as financial projections, explicitly requires companies to

provide any reconciling metrics that are available without unreasonable efforts.

       32.      In order to make management’s projections included in the Proxy Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.

       33.      Specifically, with respect to each set of financial projections, the Company must

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including, (i) Adjusted EBITDA; and (ii) Unlevered Free Cash Flow.

       34.      Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.

                  Material False and Misleading Statements or Material
   Misrepresentations or Omissions Regarding Centerview and PJT’s Financial Opinion

       35.      The Proxy Statement contains the financial analyses and opinion of Centerview

Partners LLC (“Centerview”) and PJT Partners LP (“PJT,” and along with Centerview, the

“Financial Advisors”) concerning the Proposed Transaction, but fails to provide material

information concerning such.

       36.      With respect to the Financial Advisors’ Discounted Cash Flow Analysis, the

Proxy Statement fails to disclose: (i) the line items used to calculate unlevered free cash flow; (ii)

the terminal values of both the Company and the Upjohn Business; (iii) the basis for the

Financial Advisors’ selection of a range of exit multiples of 6.5x to 7.5x; and (iv) the individual

inputs and assumptions underlying the Financial Advisors’ selection of the range of discount

rates of 8.0% to 10.0%.




                                                  8
              Case 1:20-cv-03522 Document 1 Filed 05/06/20 Page 9 of 14



        37.     With respect to the Financial Advisors’ Selected Public Comparable Companies

Analysis, the Proxy Statement fails to disclose the individual multiples and metrics for the

companies observed by the Financial Advisors in their analysis.

        38.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

        39.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                  Material False and Misleading Statements or Material
         Misrepresentations or Omissions Regarding Potential Conflicts of Interest

        40.     The Proxy Statement omits material information concerning potential conflicts of

interest involving PJT.

        41.     For instance, the Proxy Statement notes that PJT “has received and will receive

customary compensation” for services provided to Myland and Pfizer. However, the Proxy

Statement fails to disclose the amount of compensation PJT has received or expects to receive

for rendering such services.

        42.     Full disclosure of this information is material to the Company’s shareholders in

order for them to make a fully informed decision upon voting.



                                                9
                Case 1:20-cv-03522 Document 1 Filed 05/06/20 Page 10 of 14



                                               COUNT I

                       (Against All Defendants for Violations of Section 14(a)
                  of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          43.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          44.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          45.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

          46.     Defendants have issued the Proxy Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement, which fails to provide critical information

regarding, among other things, the financial projections for the Company.

          47.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue



                                                     10
             Case 1:20-cv-03522 Document 1 Filed 05/06/20 Page 11 of 14



of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       48.     The Defendants knew or were negligent in not knowing that the Proxy Statement

is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above

in connection with their decision to approve and recommend the Proposed Transaction.

       49.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections

of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

       50.     The Defendants were, at the very least, negligent in preparing and reviewing the

Proxy Statement. The preparation of a Proxy Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Defendants were negligent in choosing to omit material information from the Proxy Statement or

failing to notice the material omissions in the Proxy Statement upon reviewing it, which they

were required to do carefully as the Company’s directors. Indeed, the Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Company’s financial projections.




                                               11
                Case 1:20-cv-03522 Document 1 Filed 05/06/20 Page 12 of 14



          51.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

          52.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                               COUNT II

                              (Against the Individual Defendants for
                          Violations of Section 20(a) of the Exchange Act)

          53.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          54.     The Individual Defendants acted as controlling persons of Mylan within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Mylan, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          55.     Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          56.     In particular, each of the Individual Defendants had direct and supervisory



                                                    12
             Case 1:20-cv-03522 Document 1 Filed 05/06/20 Page 13 of 14



involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       57.     In addition, as set forth in the Proxy Statement sets forth at length and described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Proxy Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated

in drafting and/or gave their input on the content of those descriptions.

       58.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       59.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       60.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:




                                                 13
            Case 1:20-cv-03522 Document 1 Filed 05/06/20 Page 14 of 14



       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      Directing the Individual Defendants to disseminate an Amendment to the Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;

       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: May 6, 2020                                             Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               821 Franklin Avenue, Suite 209
                                                               Garden City, New York 11530
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 14
